Order on reargument, in so far as appealed from, modified as to item No. 5 by requiring the defendant to serve upon the plaintiff’s attorneys, within five days from the entry and service of a copy of this order, a verified bill of particulars specifying as follows: The time or times when and the place where the plaintiff is alleged to have disrupted the business of the defendant, endeavored to persuade and entice the employees and contractors of the defendant to leave the employ of the defendant and the names of such employees and contractors; the time or times when and the places where the plaintiff is alleged to have endeavored to obtain for his own account the business and accounts and customers of the defendant and the names of such customers; and the time when and the place where and the persons to whom the plaintiff is alleged to have given counsel, advice and suggestions with reference to other business than the business of the defendant; and as so modified affirmed, without costs. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.